Notice of Pre-AIA  or AIA  Status
 	The present application 16/893,290, filed on 6/04/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  	This application is a TRACK-1 granted on 6/23/2020
DETAILED ACTION
Response to pre-appeal request
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s pre-appeal filed on 2/15/2021
Drawings
The Drawings filed on 6/04/2020 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of 62/897,240 filed on 09/06/2019 and claims benefit of 62/959,377  filed on 01/10/2020 and claims benefit of 62/959,418 filed on 01/10/2020 and claims benefit of  62/959,481 filed on 01/10/2020 and claims benefit of 63/020,808 filed on 05/06/2020 and claims benefit of 62/959,481 filed on 01/10/2020 
Information Disclosure Statement

The information disclosure statement filed on 11/13/2020;2/18/2021;2/19/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.

Response to Arguments
Applicant's arguments filed on 2/15/2021 have been fully considered, for examiner’s response, see discussion below:
a) 	At page 2, claim 1, applicant argues Isard do not disclose deserializing a serialized array of vertices.  Isard describes (para 0058) serialization is only for arguments or other data used as inputs for a vertex.  Isard is silent with respect to deserializing an array of vertices to generate a direct graph that encodes the set of vertices.
	As to the above argument (a), as best understood by the examiner, Isard is directed to creating graphs particularly direct acyclic graphs using graph building language including syntax for replication, pointwise connect, cross connect and merge and like (Isard: Abstract).  The prior art of Isard teaches in the process of building graph, defining vertex, particularly vertex programs supplies methods for reading initialization parameters which were set during graph construction (0058, line 1-4).  It is noted that Isard teaches graph builder data structure defining vertices, edges related data types as detailed in 0084, fig 12.   Prior art of Isard specifically teaches vertex deals with input and output via channel abstraction, further in order to use a data type with a vertex, predefined classes supporting serializer and deserializer (Isard: para 0056), as such 1 of spanning tree as shown in fig 5  corresponds to graph as modified to generate portions of 101 is  identical to instant specification para 0039 representing the graph as modified)  
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate providing a direct acyclic graph of possible execution paths of software entities of Chockler et al., into description language for structured graphs of Isard because that would have allowed users of Isard to provide direct acyclic graph defining number of paths identifying and modifying spanning tree edge connecting parent node with the successor nodes  thereby converting the direct acyclic graph to a minimum leaves spanning tree       (Chockler : 0035-0036,0039) thereby improving verification of the record of paths, prevent double checking the same path.
 3, claim 1, applicant argues: Isard does not disclose “updating an adjacent vertex to indicate that the adjacent vertex is triggerable,………..Isard do not disclose a vertex state being updated
	As to the above argument (b), as best understood by the examiner, the prior art of Isard is directed to distributed execution engine, a graph building language creating graphs or direct acyclic graphs.  A job manager defines and/or build the graph and manage overall distribution of the code implementing vertices of that graph to the various nodes of  distributed execution engine (Isard: Abstract, 0050), it is noted that every vertex program deals with its input and output (0056, line 1-2).  The prior art of Isard teaches triggerable vertices are connected via pipes including adjacent vertex (0067), and the job manager keeps track of state and history of each vertex in the graph (0064, line 1-2), and the prior art of Isard not only teaches newly created graph data structure, but also updated based on the addition of the new vertices (Isard: 0091).  The prior art of Isard teaches trigged vertex output for the vertex with the UID is accessed and performs updating respective vertex status (0098) and satisfies set conditional statements.
	the prior art of Isard teaches data structure of the vertices of the graph supporting the operation’s including serialization and generates direct graph in the memory , further prior art of  Isard teaches execution of trigger vertices, serializing  and updating graph data structure, (para 0056,0058-0059), non-persistent memory corresponds to fig 2, element 104.  The prior art of  Isard teaches job manager runs computations, execution of trigger vertices, job manager also receives status updates from the vertex, it is further noted that the graph vertex updated data structures are 
	Examiner applies above arguments to claim 20.
c) 	At page 3-4, claim 2, applicant argues: Isard does not teach or suggest generating a directed graph that does not include a first vertex that is included in an array of vertices that is deserialized to generate the direct graph
	As to the above argument (d), as best understood by the examiner, the prior art of Isard teaches job manager accesses the vertex queue, determines what input data available from the vertex queue (0079), Isard also teaches job manager finds other node queue (360) and determines which nodes corresponds to vertex under consideration, executes available nodes from the node queue to generate direct graph, but not from the vertex queue 358 (0079), thus job manager keeps track of vertex state and history, further Isard teaches marked vertices only executed from the selected node(s) and portions of the graph may be collapsed  to form set of objects indicates portion of the generated graph (Isard: 0080).  However, prior at of Chockler disclosed at  fig 2, fig 4,  a direct acyclic graph supports a set of vertices and a collection of directed edges for deserialized graph)
e) 	At page 4, claim 7, applicant argues “Isard does not disclose deserializing the serialized array using a node of the set of peer nodes and transmitting the serialized array of vertices …..
	As to the above argument (d), as best understood by the examiner, Isard  teaches direct graph structure defining multiple vertices , identifying query strings, sorts query 
However, prior art of Chockler  teaches deserialize the serialized array of vertices (fig 4-5, 0035 table 1-3 – Chockler teaches acyclic graph defining multiple levels including respective nodes, the execution of graph path based on the nodes of the spanning tree assigned to the number of leaf nodes and the table 1 illustrates parent node, successor node and the edge connecting these nodes of portions element 10 of direct acyclic graph to generate portions of 101 of spanning tree as shown in fig 5).  
 	Examiner applies above arguments to claim 20, and claims 2-19 depend from claim 1













Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-20 (16/893,290) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1 of U.S. Patent No. 16/893,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application:16/893,290
US Application No. 16/893,318
Claim 1,20
     A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
 	determining, with a computer system, that an event has occurred; selecting, with the computer system, a self-executing protocol among a plurality of selfexecuting protocols based on the event, wherein:


 	the set of vertices comprise different respective subsets of the conditions, the set of entities are encoded in an associative array, the set of conditions are encoded in an associative array, the set of vertices are encoded as a serialized array of vertices, wherein the serialized array of vertices is in a serialized data format in persistent storage,
 	selecting is based on whether the event satisfies any of the set of conditions; deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set 
 	determining, with the computer system, a set of triggerable vertices from the vertices of the directed graph in the non-persistent memory;
 	determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event;

 	updating, with the computer system, the directed graph in the non-persistent memory based on the set of triggered vertices, wherein updating the directed graph comprises, for each respective triggered vertex of the set of triggered vertices:
 	updating a first value associated with the respective triggered vertex based on the event, where the first value 
 	updating a respective adjacent vertex to indicate that the respective adjacent vertex is triggerable, wherein the respective adjacent vertex is associated with a directed graph edge of the respective triggered vertex;
 	updating, with the computer system, the serialized array of vertices by serializing the directed graph in the non-persistent memory after updating the directed graph in the non-persistent memory based on the set of triggered vertices; and
 	persisting, with the computer system, the serialized array of vertices to the persistent storage after the serialized array of vertices is updated by serialization.

      A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
     obtaining, with a computer system, a set of conditional statements, wherein:
a conditional statement of the set of conditional statements is associated with an outcome subroutine that specifies operations in each of one or more branches of the conditional statement,

a first index value of the set of index values, wherein the first index value is associated with a second conditional statement of the set of conditional statements;
     executing, with the computer system, a program instance of an application based on the set of conditional statements, wherein program state data of the program instance comprises:
     a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair,

set of vertices,
     a set of vertex categories, wherein each of the set of vertex categories is a category value and is associated with a respective vertex of the set of vertices and is determined based a respective conditional statement of the respective vertex, and
     a set of scores, wherein each respective score of the set of scores is associated with a respective vertex and is based a respective conditional statement of the respective vertex;
     updating, with the computer system, the program state data based on a set of inputs comprising a first input, wherein updating the program state data comprises:
     modifying a status of a first vertex of the set of vertices based on the first input, updating a vertex adjacent to the first vertex; and
     determining, with the computer system, an outcome score based on the set of scores after updating the program state data.



16/893,318 to arrive at the claims 1-20 of the instant application 16/893,290 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.















Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability


Claim(s) 1-3,6,8,10-20  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Isard et al., (hereafter Isard), US Pub.No. 2008/0079724 published Apr,2008 in view of Chockler et al., (hereafter Chockler), US Pub. No. 2008/0052692 published Feb,2008.

As to claim 1,20, Isard teaches a system which including “A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising” (0045-0046, fig 2 – Isard teaches both hardware and software including computer readable instructions, data structure, computer readable storage media as detailed in 0046):
“determining, with a computer system, that an event has occurred (Abstract);  “selecting, with the computer system, a self-executing protocol among a plurality of selfexecuting protocols based on the event” (0055, fig 4 – Isard teaches set of modules of code executed by the computer processor that including events related to graph or creating graph, building event graphs, such as adding vertices, edges and like) wherein:
 	“the self-executing protocol comprises a set of conditions, a set of entities, a set of vertices, and a set of directed graph edges connecting the set of vertices” (0050, 0052, fig 3 – Isard teaches defining acyclic graph particularly job manager defines code implementing vertices of the graph to various nodes, as noted acyclic graph (hierarchy of the graph) including code for implementing vertices for example element 220,222,224,226,228,230 as detailed in fig 3)

 	“selecting is based on whether the event satisfies any of the set of conditions; wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges” (0059, 0071-0072,0076, fig 7 – Isard teaches job manager responsible for sending code on selecting node queue that manages vertex queue element 360 after set condition satisfied will select one or more nodes to execute the set of vertices, while job manager element 14 continuous to monitor not only node queue, but also successfully completion of selection of vertex and execution step, it is noted that data bundles as defined during graph construction, used required serialize and deserialize as detailed in 0059);
 	“determining, with the computer system, a set of triggerable vertices from the vertices of the directed graph in the non-persistent memory” (0064, 0066-0067 – Isard teaches job manager tracks state and history of each vertex in the graph, vertex queue allows to trigger vertices of selected nodes to execute  and store records);

 	“updating, with the computer system, the directed graph in the non-persistent memory based on the set of triggered vertices, wherein updating the directed graph comprises, for each respective triggered vertex of the set of triggered vertices” (0067, 0091 - Isard teaches job manager runs computations, execution of trigger vertices, further job manager also receives status updates from the vertex, it is further noted that the graph vertex updated data structures are created from the original graph, thereby both vertices and the edges of the original graph data maintained)
 	“updating a first value associated with the respective triggered vertex based on the event, where the first value indicates whether the respective triggered vertex is triggerable” (0067,0090-0091, 103 - Isard teaches execution of trigger vertices, updating the graph vertex data structure and corresponding data values);
 	“updating a respective adjacent vertex to indicate that the respective adjacent vertex is triggerable, wherein the respective adjacent vertex is associated with a directed graph edge of the respective triggered vertex” (0067.0091,0098 - Isard teaches execution of trigger vertices, updating graph builder data structure associated with the vertexes graph queue and UID is assigned to the respective adjacent vertex with new set of edges);

 	“persisting, with the computer system, the serialized array of vertices to the persistent storage after the serialized array of vertices is updated by serialization” (0045, 0056-0057).
 	It is however, noted that Isard does not disclose “deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory”, although Isard teaches serializing input data for a vertex (0058).  However, Chockler disclosed “deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory”   (fig 4-5, 0035 table 1-3 – Chockler teaches acyclic graph defining multiple levels including respective nodes, the execution of graph path based on the nodes of the spanning tree assigned to the number of leaf nodes and the table 1 illustrates parent node, successor node and the edge connecting these nodes of portions element 10 of direct acyclic graph to generate portions of 101 of spanning tree as shown in fig 5  corresponds to graph as modified to generate portions of 101 is  identical to instant specification para 0039 representing the graph as modified)  
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate providing a direct acyclic graph of possible execution paths of software entities of Chockler et al., into 

As to Claim 2,  Isard disclosed:
 	“a first vertex in the set of vertices is indicated to not be triggerable by a first set of values, wherein each of the first set of values indicate whether a vertex in the set of vertices is triggerable” (0059-0060,0079-0080); and
 	However, Chockler disclosed “the directed graph in the non-persistent memory does not include the first vertex of the serialized array of vertices”(Chockler: fig 2, fig 4,  note: a direct acyclic graph supports a set of vertices and a collection of directed edges for example as shown in fig 2, fig 4)

As to Claim 3,  Isard disclosed “wherein the serialized array of vertices comprises an array of subarrays, wherein each subarray comprises a head vertex of a directed graph edge of the set of directed graph edges (0059-0060), a tail vertex of the directed graph edge, a label associated with the directed graph edge, and a valence value indicating a number of other edges associated with the directed graph edge” (0054-0055, 0074).

As to Claim 6, Isard disclosed:
 	determining a first set of vertices in the directed graph in the non-persistent memory, wherein each respective vertex of the first set of vertices is indicated as a head vertex by one of the set of directed graph edges (0060, 0064, 0066-0067); and
 	determining the set of triggerable vertices based on the first set of vertices by filtering out a set of tail vertices from the first set of vertices, wherein each of the set of tail vertices is indicated as a tail vertex by one of the set of directed graph edges (0060, 0064,0066-0067, 0076-0078, fig 8-9).

As to Claim 8,  Isard disclosed  further comprising receiving an event message, wherein receiving the event message comprises receiving a request that comprises the event message, (Abstract,0051), and wherein the request comprises a method identifier and a host identifier, wherein the method identifier indicates that the request comprises an amount of data to modify data stored by the system, and wherein the host identifier indicates a host of the self-executing protocol (0043,0069,0076).

As to Claim 10,  Isard disclosed  “wherein determining the set of triggered vertices comprises determining the set of triggered vertices based on a set of values, wherein each of the set of values is associated with one of a set of vertices of the directed graph in the non-persistent memory, (0070-0073)and wherein one of the set of values indicate that one of the set of vertices of the directed graph in the non-persistent memory is triggerable” (0059,0067).

As to Claim 11 Isard disclosed  “wherein determining that the event has occurred comprises determining that a condition expiration threshold has been satisfied, and wherein the condition expiration threshold is associated with a first condition of a first triggerable vertex, and wherein the event does not satisfy the first condition (0059,0067-0069)

As to Claim 12,  Isard disclosed  “further comprises updating an array of previously-triggered vertices based on a vertex identifier associated with the respective triggered vertex” ((0067, 0091-0092).

As to Claim 13,  Isard disclosed  “the operations further comprising generating an initial directed graph based on an initial set of vertices, wherein the initial set of vertices is different from the serialized array of vertices” (0050-0054, fig 3-4).

As to Claim 14,  Isard disclosed  “wherein a vertex of the directed graph stored in the non-persistent memory comprises a condition of the set of conditions” (0052-0053, fig 1-2).

As to Claim 15,  Isard disclosed ”updating a set of values associated with the serialized array of vertices, wherein the set of values indicate that the respective triggered vertex is not triggerable” (0102-0103)

As to Claim 16,  Isard disclosed, “updating the respective adjacent vertex comprises setting a plurality of statuses associated with a plurality of vertices other than the respective triggered vertex as not triggerable” (0067,0090-0091, 0103).

As to Claim 17,  Isard disclosed “ updating the first value comprises updating the first value to indicate that the respective triggered vertex remains triggerable after updating the serialized array of vertices (0056,0058-0059).

As to Claim 18,  Isard disclosed “ updating the respective adjacent vertex comprises decreasing a second value, wherein the second value indicates a state of the self-executing protocol” (0067.0091,0098).

As to Claim 19,  Isard disclosed “updating a set of previous events based on the event, wherein the set of previous events comprises a plurality of previous events that caused a state change in the self-executing protocol, wherein the set of previous events comprises a time during which the event occurred” (0074-0075,0098).







Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over         Isard et al., (hereafter Isard), US Pub. No. 20080079724 published Apr,2008 in   view of   Feng et al., (hereafter Feng), US Pub. No. 2017/0161121 published Jun,2017

As to Claim 4,  Isard does not disclose:
 	“receiving an event message from a publisher, wherein the publisher is identified by a publisher identifier”;
 	determining whether the publisher is associated with one of a set of authorized publishers based on the publisher identifier; and
 	authorizing the event message based on a determination that the publisher identifier is associated with one of the set of authorized publishers”.  On the other hand, Feng disclosed: “receiving an event message from a publisher, wherein the publisher is identified by a publisher identifier” (0031-0032 – Feng teaches building multiple data graphs that including data graph builder, API publisher and publisher identifier); determining whether the publisher is associated with one of a set of authorized publishers based on the publisher identifier” (0032-0033 – Feng teaches data schema supporting generating API associated with the publisher and publisher access credentials for accessing data stored in relational database); authorizing the event message based on a determination that the publisher identifier is associated with one of the set of authorized publishers” (0060,0080,0082 – Feng teaches API for each node in the data graph specifies user requests for the database schema and particular user 
	It would have been obvious before effective filing date of claimed invention to incorporate codeless generation of API particularly identifying defining data schema of Feng into description language for structured graphs of Isard, a direct acyclic graph of possible execution paths of software entities of Chockler et al.,  because that would have allowed users of Isard, Chockler et al., to generate schema description for identified data that including publisher profile, access credentials for accessing the data stored in relational database supporting graph builder corresponding to data model representing direct and indirect relationships, while schema analyzer (element 210) uses the credential set to identify  proton of the data storage that is accessible (Feng: 0034-0035)










Claim 5,7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Isard et al., (hereafter Isard), US Pub. No. 20080079724 published Apr,2008, Chockler et al., (hereafter Chockler), US Pub. No. 2008/0052692 published Feb,2008 in view of Jakobsson et al., (hereafter Jakobsson), US Pub. No. 2005/0036615 published Feb,2005

As to claim 5 Isard does not disclosed:
 	“receiving an event message from a publisher, wherein the event message is associated with a signature value and a publisher identifier ;
 	“retrieving a cryptographic certificate based on the publisher identifier; computing a cryptographic hash value based on the signature value; and authenticating the event message based on the cryptographic hash value and the cryptographic certificate”  On the other hand, Jakobsson disclosed “receiving an event message from a publisher, wherein the event message is associated with a signature value and a publisher identifier” (0091, 0096-0097 – Jakobsson teaches generating Merkle signature corresponds to the graph along with the exact pattern message(s) identifying and publishing value); “retrieving a cryptographic certificate based on the publisher identifier; computing a cryptographic hash value based on the signature value; and authenticating the event message based on the cryptographic hash value and the cryptographic certificate” (Jakobsson: Abstract, 0036-0037, 0042, 0056, fig 1, fig 3 – Jakobsson teaches cryptographic generation verification function configured to have access to the graph including signature values particularly defining hash function and salt value as detailed in 0042)


As to Claim 7 Isard  disclosed “wherein the serialized array of vertices is stored in a tamper-evident data store being executed by a set of peer nodes, wherein the tamper-evident data store comprises a directed acyclic graph (Abstract, 0054, fig 3), hash pointers,(0052-0053, fig 3 and wherein the operations further comprising transmitting the serialized array of vertices from the first node to another node of the set of peer nodes after updating the serialized array of vertices” (0058-0059).   However, Chockler disclosed “wherein deserializing the serialized array of vertices comprises using a first node of the set of peer nodes to deserialize the serialized array of vertices (fig 4-5, 0035 table 1-3 – Chockler teaches acyclic graph defining multiple levels including respective nodes, the execution of graph path based on the nodes of the spanning tree assigned to the number of leaf nodes and the table 1 illustrates parent node, successor node and the edge connecting these nodes of portions element 10 of direct acyclic graph to generate portions of 101 of spanning tree as shown in fig 5.  It is noted that both Isard, 

As to Claim 9, Jakobsson disclosed  further comprising receiving an event message, wherein the event message comprises a routing key, and wherein a data broker stores the event message in a queue(0091, 0104), and wherein a protocol broker transmits the event message to an API associated with the self-executing protocol based on the routing key” (0096-0100).


Conclusion
The prior art made of record
				a.  	US Pub. No. 		20080079724	
				b. 	US Pub No.		20170161121
c. 	US Pub No.		20050036615
d. 	US Pub No. 		2008/0052692







 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Srirama Channavajjala/Primary Examiner, Art Unit 2158